Case 2:21-cv-02435-SVW-JEM Document 19 Filed 04/16/21 Page 1 of 1 Page ID #:176
                                                                                             JS-6

                             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION




NATALIE CAREY; J.C., a minor, by and              Case No. 2:21-cv-2435-SVW-JEM
through his Guardian ad Litem, NATALIE
CAREY,                                            ORDER GRANTING THE
                                                  PARTIES' STIPULATION TO
                                                  REMAND ACTION TO STATE
               Plaintiffs,                        COURT
       v.                                         The Hon. Stephen V. Wilson
KEURIG; COSTCO WHOLESALE and                      Trial Date:           None
DOES 1 to 20 inclusive,,

               Defendants.



                                              ORDER
       Having read and considered the Stipulation to Remand to State Court filed by the Parties, and
GOOD CAUSE SHOWN, IT IS HEREBY ORDERED THAT:

       1.     Based on the Parties' stipulation, the above-captioned (Case No. 2:21-cv-2435-SVW-

JEM) is hereby remanded to the Superior Court for the State of California, County of Los Angeles,

Case No. 20STCV41043.

       2.     All pending hearings and deadlines are vacated.

       IT IS SO ORDERED.


DATED: April 16, 2021                _____________________________________
                                      Hon. Stephen V. Wilson, U.S. District Judge
